Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-8, 10-16, and 18-23 allowed.
The following is an examiner’s statement of reasons for allowance:      Regarding claims 1, 2, 4-8, 10-16, and 18-23, the prior art of record has not taught, either individually or in combination, and together with all other claimed features an apparatus, system or corresponding method comprising “a cache controller; a main cache storage coupled to the cache controller, a victim cache storage coupled to the cache controller in parallel with the main cache storage; and a storage queue coupled between to the victim cache storage and the cache controller, the storage queue configured to: obtain a memory operation from the controller that indicates an address and includes a first set of data; obtain a second set of data associated with the address from the victim cache storage; merge the first set of data and the second set of data to produce a third set of data; and provide the third set of data for writing to the victim cache storage” or “obtaining a memory operation from a controller that includes a first set of data and that indicates indicating an address; determining whether a second set of data associated with the address has been evicted from a main cache storage to a victim cache storage; based on the second set of data having been evicted to the victim cache storage, obtaining the second set of data associated with the address from the victim cache storage; merging the first set of data and the second set of data to produce a third set of data; and providing the third set of data for writing to at least one of the main cache storage and the victim cache storage.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112